Citation Nr: 1619954	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee, status post arthroscopic surgery times two.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the September 2011 rating decision, the Veteran was awarded a temporary total disability rating for his left knee, effective from January 21, 2011, to March 1, 2011.  The Veteran did not disagree with any aspect of the temporary total disability rating assigned.  Rather, he disagreed only with the schedular rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2016 appellate brief, the Veteran's representative argued that a new VA examination is necessary to determine the severity of the Veteran's left knee disability.  The Board agrees.

The Veteran was last afforded a VA examination in August 2012.  There, the examiner noted that the Veteran experiences flare-ups of his left knee disability.  While flare-ups were noted, the examiner did not estimate the degree of additional limitation that occurred during flare-ups.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 43-44.  Thus, an examination in compliance with the Court's holding in Mitchell is required.

In addition, as pointed out in the April 2016 appellate brief, the examiner should comment on the effects of the Veteran's disability on ordinary daily activities, including employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disability.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

To the extent possible, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time, and that determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

In addition, the examiner must comment on the impact of the Veteran's left knee disability on ordinary daily activities, including employment.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

2. After the above development has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

